  Case: 1:17-cv-00091-DCN Doc #: 58-99 Filed: 12/07/18 1 of 3. PageID #: 2717


From:               Minnich, Jessica, VBACLEV
To:                 Moore, Charles, VBACLEV; Ehrler, Darlene, VBACLEV
Cc:                 Mentzer, Mark, VBACLEV; Ebert, Ted, VBACLEV
Subject:            RE: Letter of Concern WAH Issue 5-2015.doc
Date:               Thursday, May 21, 2015 8:51:33 AM


Sorry for the delay. I didn’t have my PIV card yesterday.

Agree with the below, only two comments:

EAP language could be included, if desired, but certainly not required:

If you have any problems of a personal or medical nature which you believe are impinging
on your ability to perform successfully, I urge you to bring this information to my attention,
as well, so that appropriate assistance may be considered. If you believe personal
problems are affecting your work, please consider contacting the Employee Assistance
Program (EAP) at at (216) 522-3530 ext. 4156. The program is voluntary and strictly
confidential.


Also, since I’ve witnessed Swartz go on rants related to comparing one employee’s performance to others
instead of the standard, to avoid that issue all together, recommend that this section be removed from the
memo, but stated verbally:

           “When comparing your production performance to all other journey-level RVSRs, you
           performance ranks last (other employee should say “nearly last”) in the entire Veterans Service
           Center. Likewise, your quality performance is less than required for “Fully Successful”.   

WIGI due dates are noted below in red. No one is close.

Jessie

From: Moore, Charles, VBACLEV
Sent: Wednesday, May 20, 2015 5:40 PM
To: Ehrler, Darlene, VBACLEV; Minnich, Jessica, VBACLEV
Cc: Mentzer, Mark, VBACLEV; Ebert, Ted, VBACLEV
Subject: RE: Letter of Concern WAH Issue 5-2015.doc

Darlene,

Nice job—thanks!

First, I’ve modified a few areas to comply with the Master Agreement (MA); namely, after
30 days an employee can request reinstatement—so I removed the reference to 60 days.
But, we know that sustained improvement can’t be observed in 30 days, so, those 30 day
requests should be summarily denied, absent unique circumstances.

Second, the language from the MA, Article 20, Section 11, Removal from Program asserts
that an employee can apply after 30 days, “provided that his/her is at least fully
successful”. A reasonable interpretation from that passage is that the cumulative
  Case: 1:17-cv-00091-DCN Doc #: 58-99 Filed: 12/07/18 2 of 3. PageID #: 2718


performance must be “at least fully successful”—simply not a month or two. As such, it
should be very difficult to have the privilege reinstated.

Third, this document should be issued by the coach—not the AVSCM. At some point, I
suspect a higher level reviewer/supervisor will have to “explain our actions”; so, let’s issue
at the lowest level possible.

Last, Jessie, should we include an EAP paragraph in the template? Do you recommend any
other alterations or disagree with anything previously stated?

Charles

From: Moore, Charles, VBACLEV
Sent: Wednesday, May 20, 2015 4:39 PM
To: Ebert, Ted, VBACLEV; Mentzer, Mark, VBACLEV; Ehrler, Darlene, VBACLEV
Subject: Telework Warning Letter

Good Afternoon,

I decided to review RVSR performance again, based on cumulative data, from Dec-April.

In doing so, the data revealed the following related to lowest production from Dec-April:

   ·                       2.07 (88 items); Accuracy=88% 9/18/16
   ·                   1.83 (88 items); Accuracy=87.5% 9/18/16
   ·                       2.06 (86 items); Accuracy=95% 3/20/16
   ·                  2.06 (82 items); Accuracy=100% 11/13/16
   ·                       2.05 (205 items); Accuracy=100% 3/5/17

First, as I recall              is excluded from this particular discussion, as she does not
telework. Please confirm the accuracy of that statement.

Second, I find the Telework 30 day warning letter should be issued to      and         , as
both are unsuccessful in both production and accuracy; accordingly, the warning letter
should address both issues.

Third, based solely on the accuracy performance of the other three, we’ll hold-off on their
warning letters for now, but, they should be put on notice by their coach that their
production must be improved to continue avoiding the “telework warning letter”.

Last, I’m working on a few amendments to the draft template (30 day telework warning) I
received from Darlene; accordingly, I’ll finalize it today.
  Case: 1:17-cv-00091-DCN Doc #: 58-99 Filed: 12/07/18 3 of 3. PageID #: 2719



Charles




From: Ehrler, Darlene, VBACLEV
Sent: Wednesday, May 20, 2015 12:16 PM
To: Moore, Charles, VBACLEV
Cc: Mentzer, Mark, VBACLEV; Minnich, Jessica, VBACLEV; Pirc, Renna, VBACLEV
Subject: Letter of Concern WAH Issue 5-2015.doc

Charles…I tweaked it to be more “WAH” oriented…and I added the data that I have as of now. I
guess Renna is her supervisor…I thought Frank was. We need to know the dates that Renna may
have spoken to         on her WAH status…that remains blank…and I think we will need to add May
MTD performance data next week, making sure that Aspen excluded time has been approved. I will
leave that up to Mark and Renna to add later. Lastly, if the letter is ok, Renna will need to set up a
meeting to call       in or email this to her, with the union present/aware. I put my name on the
bottom of this, as that was the template I had previous. I guess we’d need to put Mark’s on this…thx
